PER CURIAM.
Appellant seeks review of the trial court’s order summai'ily denying his rule 3.800(a) motion. We affirm.
This is at least the ninth postconviction motion filed by Appellant concerning his 1989 conviction. The exact same claim raised in the current motion has been denied multiple times by the trial court, and this court affirmed the denial of this claim on the merits in Akbar v. State, 808 So.2d 215 (Fla. 1st DCA 2002) (table). Accordingly, we find this appeal to be frivolous and direct the Clerk to forward a certified copy of this opinion to the Department of Corrections for appropriate disciplinary action pursuant to section 944.279, Florida Statutes.
AFFIRMED.
DAVIS, LEWIS and WETHERELL, JJ., concur.